Citation Nr: 0011548	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-20 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for malignant melanoma, to 
include a brain tumor.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel




INTRODUCTION

The veteran had active military service from March 1969 to 
December 1971.

This matter arises from a September 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the benefit sought 
on appeal.  The case has been referred to the Board of 
Veterans' Appeals (BVA or Board) for resolution.


FINDING OF FACT

There is no medical evidence of a nexus or relationship 
between the veteran's diagnosed malignant melanoma and 
metastatic brain tumor, and any incident of military service, 
including exposure to herbicides.


CONCLUSION OF LAW

The claim of entitlement to service connection for malignant 
melanoma, to include a brain tumor, is not well grounded. 
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted within the line of duty 
if the disability is not a result of the veteran's own 
willful misconduct.  See 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may also be 
granted when a veteran who served in the Republic of Vietnam 
between January 1962 and May 1975 develops certain specified 
conditions, including multiple myeloma, respiratory cancers, 
and soft tissue sarcomas, within a particular time period 
after leaving the Republic of Vietnam.  That particular 
disease shall be presumed to have been incurred in service.  
See 38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(e) (1999).  

Prior to reaching the merits of any claim for service 
connection, however, the Board must initially determine 
whether the veteran has crossed the threshold of establishing 
a well-grounded claim.  In this regard, the veteran must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is meritorious or capable 
of substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991).  
To satisfy the burden of establishing a well-grounded claim, 
there must be: a medical diagnosis of a current disability 
and medical evidence of a nexus between the current 
disability and military service.  Where the determinative 
issue involves medical causation, competent medical evidence 
showing that the claim is plausible is required.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  

The veteran contends that his diagnosed malignant melanoma 
originated as a skin cancer that was the result of exposure 
to herbicides during his service in Vietnam.  He submitted a 
statement from his treating oncologist indicating that he was 
initially diagnosed with malignant melanoma in 1983, which 
remained in remission until November 1997.  "At that time, 
he presented with a solitary brain metastatic lesion as well 
as two pulmonary metastases."  The physician recounted the 
veteran's history of treatment and current status, but he did 
not offer an opinion regarding the etiology of the veteran's 
malignant melanoma, nor did he indicate that it was in any 
way related to the veteran's military service, including 
exposure to herbicides.  

As noted above, in order to establish a well-grounded claim, 
there must be medical evidence showing a nexus between the 
diagnosed disability and military service, unless the 
condition is identified in one of the categories of 
presumptive diseases as identified above.  Malignant melanoma 
is not one of the presumptive diseases identified as related 
to herbicide exposure, and there is no medical evidence here 
to otherwise link the veteran's melanoma to service.  See 
38 C.F.R. § 3.309(e).  The veteran's statement, which is the 
only evidence linking his condition to service, is not 
sufficient to establish a well-grounded claim.  The veteran, 
as a layperson, is not competent to answer questions 
involving the etiology of his disease, which must be 
determined by medical experts.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

While the Board is most sympathetic to the veteran's 
condition, unfortunately, there is simply no basis for 
finding that he has met his burden of establishing a well-
grounded claim for service connection for malignant melanoma.  

The Board notes that it is aware of no circumstances in this 
matter which would constitute notice to the VA that relevant 
evidence may exist or could be obtained, which, if true, 
would serve to render plausible the claim for service 
connection denied herein.  See McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997).  In addition, by this decision, the 
Board is informing the veteran that medical evidence of 
causation is required to render her claim well grounded.  See 
38 U.S.C.A. § 5103(a); Allen v. Brown, 7 Vet. App. 439 
(1995).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for malignant melanoma, to include a brain 
tumor, is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

